Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jerry Lynn High petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion to set aside the criminal judgment. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied the motion on February 25, 2013. Accordingly, because the district court decided the motion, we deny the mandamus petition as moot. We grant High leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.